Citation Nr: 1705632	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  13-00 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease with tendonitis.

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease with tendonitis.

3.  Entitlement to a rating in excess of 10 percent for a lumbar strain disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1996 to April 1996 and from January 1997 to November 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was previously scheduled to appear at a Board hearing in December 2015.  The Veteran failed to report to this hearing and did not submit a statement of good cause to reschedule.  Accordingly, the request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that she is afforded every possible consideration.

The Veteran submitted correspondence in March 2016 in which she detailed recent increased worsening of her low back and bilateral knee symptoms.  The Veteran explained that she has been seeking treatment for these disabilities and despite best efforts, her "pain has not alleviated it has gotten worse."  She stated that her knees have been buckling, and her low back pain has caused her to feel sick and lay down on occasion.  She said that her low back pain has caused her to miss days at work so that she can rest.  The Veteran also stated that the pain in her back "radiates like a star down to [her] knees," and that the "pain in [her] knees now migrates up to [her] back."  The Veteran last received a VA examination for these disabilities in August 2015.  At that time, the Veteran did not endorse any symptoms of knee buckling or radiating pain in her low back or knees.  The Board is without the expertise necessary to determine the extent of worsened symptoms exhibited by the Veteran's disabilities.  "VA regulations specifically require the performance of a new medical examination ... [when] 'evidence indicated there has been a material change in a disability or that the current rating may be incorrect.'"  Caffrey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).  

Moreover, since the Veteran's 2015 VA examination, the Court of Appeals for Veterans' Claims (CAVC) has held "that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet. App. 158 (2016).  The CAVC also stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59." Id. at 169-70.  The 2015 VA examination does not differentiate motion on active versus passive movement.  Accordingly, the Board finds that a new examination should be obtained in light of the Veteran's assertion that the condition has worsened and in order to comply with Correia.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a medical examination, it must ensure that the examination and opinions therein are adequate). 

The Veteran has also identified potentially relevant private treatment records that should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Request the appropriate authorization to obtain private treatment records from Weight Loss & Vitality Clinic in Alexandria, Virginia, since April 2015.

2.  Request updated VA outpatient treatment records and associate them with the claims file.

3. Schedule the Veteran for a VA examination to assess the current nature and severity of her service-connected lumbar strain.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

Specifically, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the low back. The examiner should also note any flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups, or due to such factors as pain, pain on motion, weakness, incoordination, or fatigability. If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should explain why that is so.

All opinions provided should include a complete rationale regarding the functional impairments of the Veteran's service-connected lumbar strain disability.  

4.  Schedule the Veteran for a VA examination to assess the current nature and severity of her service-connected bilateral knee degenerative joint disease with tendonitis.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

Specifically, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the knees. The examiner should also note any flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups, or due to such factors as pain, pain on motion, weakness, incoordination, or fatigability. If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should explain why that is so.

All opinions provided should include a complete rationale regarding the functional impairments of the Veteran's service-connected lumbar strain disability.  

5.  After reviewing the examination reports for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




